UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant[X] Filed by a Party other than the Registrant[] Check the appropriate box: [] Preliminary Proxy Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X] Definitive Proxy Statement [] Definitive Additional Materials [] Soliciting Material Pursuant to §240.14a-12 STERLING CONSTRUCTION COMPANY, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) [X] No fee required. [] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed aggregate value of transaction: 5) Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount previously paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: Sterling Construction Company, Inc. 1800 Hughes Landing Boulevard The Woodlands, Texas 77380 Telephone: (281) 214-0800 Notice of the 2015 Annual Meeting of Stockholders Notice is hereby given that the 2015 Annual Meeting of Stockholders of Sterling Construction Company, Inc., a Delaware corporation, will be held as follows: Date: May 8, 2015 Place: 1800 Hughes Landing Boulevard — Suite 250 The Woodlands, Texas 77380 Time: 8:30 a.m. local time Purposes: 1. To elect three Board nominees each to serve for a term of one year and until their successors are duly elected and qualified. 2. To approve a special, one-time stock plan for the Company’s Chief Executive Officer. 3. To ratify the selection of Grant Thornton LLP as the Company's independent registered public accounting firm for 2015. 4. An advisory vote to approve named executive officer compensation. 5. To transact any other business that properly comes before the meeting. Record Date: Only the stockholders of record at the close of business on March 10, 2015 are entitled to notice of the meeting and to vote at the meeting or any adjournment of it. By Order of the Board of Directors March 27, 2015 Roger M. Barzun, Secretary Important notice regarding the availability of proxy materials for the Annual Meeting of Stockholders to be held on May 8, 2015: The proxy statement, the form of proxy and the Annual Report to Stockholders for the year ended December 31, 2014 are available at the Company's Internet website, www.StrlCo.com, on the "Investor Relations" page under the headings Proxy Statements and Annual Reports. As indicated above, we are again using the "Notice and Access" method of delivery of proxy materials to save costs and to avoid wasting paper.Most stockholders will receive the Notice Regarding the Availability of Proxy Materials, which provides the Internet website address of our transfer agent where stockholders can both access electronic copies of the proxy materials and vote. This website also has instructions for voting by phone and for requesting paper copies of the proxy materials and a proxy card. summary of how you can vote your shares Via the Internet: You may vote via the Internet by following the instructions in the Availability Notice or on your proxy card (if you receive one). By Telephone: Visit www.voteproxy.com to obtain the toll-free number to call. By Mail: If you request a paper copy of the proxy materials, you may vote by completing, signing, and dating the proxy card, and mailing it to the Company in the envelope that is provided to you. In person: You may attend the Annual Meeting of Stockholders and cast your vote on each item as it is presented. STERLING CONSTRUCTION COMPANY, INC. Proxy Statement for the 2015 Annual Meeting of Stockholders Table of Contents SUMMARY OF THE PROXY STATEMENT I Matters to be Voted on at the Meeting I Summary of Executive Compensation II Summary of Corporate Governance IV GENERAL INFORMATION 1 The Record Date 1 Methods of Voting 1 Voting in Person 1 Voting by Proxy 2 Revocation of a Proxy 2 Quorum, Vote Required & Method of Counting 3 The Solicitation of Proxies & Expenses 3 The 2014 Annual Report 4 ELECTION OF DIRECTORS (Proposal 1) 4 Term of Office, Successors & Declassification of Directors 4 The Nominees & Continuing Directors; Independence. 4 Background & Skills of the Nominees & Continuing Directors 5 APPROVAL OF A SPECIAL, ONE-TIME STOCK PLAN FOR THE CHIEF EXECUTIVE OFFICER (Proposal 2) 9 RATIFICATION OF THE SELECTION OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM (Proposal 3) 10 APPROVAL OF THE COMPANY’S NAMED EXECUTIVE OFFICER COMPENSATION FOR 2014 (an advisory vote) (Proposal 4) 10 THE BOARD OF DIRECTORS 11 Communicating with the Board 11 Board Governance 11 Independence 11 Leadership Structure 11 Declassification of Directors 12 Election of Directors by Majority Vote 12 Directors' Attendance at Meetings in 2014 12 Stock Ownership Guidelines & Policies 12 Claw-Back Policy 13 Board Evaluations 13 The Board's Risk Oversight 13 Selecting Director Nominees 14 Board Operations 15 Committees of the Board 15 The Audit Committee 15 The Audit Committee Report 16 The Compensation Committee 16 Compensation Committee Interlocks and Insider Participation 17 The Compensation Committee Report 17 The Corporate Governance & Nominating Committee 17 Director Compensation 18 STOCK OWNERSHIP INFORMATION 21 Security Ownership of Certain Beneficial Owners and Management 21 Section 16(a) Beneficial Ownership Reporting Compliance 23 EXECUTIVE COMPENSATION 24 The Executive Officers 24 Compensation Discussion and Analysis 24 The objectives of the Company's compensation programs 24 The elements of the named executive officers' compensation 25 How the amounts and compensation formulas were determined 25 The results of the most recent stockholder advisory vote 27 New Incentive Compensation Arrangements for 2015 28 Compensation Policies & Practices — Risk Management 30 Employment Agreements of the Named Executive Officers 31 Potential Payments upon Termination or Change-in-Control 33 Compensation & Stock Tables. 35 Summary Compensation Table for 2014 35 Grants of Plan-Based Awards for 2014 36 Option Exercises and Stock Vested for 2014 38 Outstanding Equity Awards at December 31, 2014 38 Equity Compensation Plan Information 39 PERFORMANCE GRAPH 40 TRANSACTIONS WITH RELATED PERSONS 41 INFORMATION ABOUT AUDIT FEES & AUDIT SERVICES 42 Audit Fees 42 Audit-Related Fees 42 Tax Fees 42 All Other Fees (Non-Audit Fees) 42 Procedures for Approval of Services 42 SUBMISSION OF STOCKHOLDER PROPOSALS 43 APPENDIX A 1 SUMMARY OF THE PROXY STATEMENT Summaries of some of the information contained in this Proxy Statement for the 2015 Annual Meeting of Stockholders are set forth on the following five pages. The summary does not contain all the information that a stockholder should consider before voting. The entire Proxy Statement should be read before doing so. The Company's Annual Report is its Annual Report on Form 10-K for the year ended December 31, 2014, which has been filed with the Securities and Exchange Commission. Matters to be Voted on at the Meeting Proposal #1: The election of three Directors for one-year terms. See the section entitled Term of Office, Successors & Declassification of Directors under the heading Election of Directors on Page 4. The table below contains a summary of some of the information concerning each of the nominees. More detailed information can be found below under the heading Election of Directors (Proposal 1) at Page 4. Nominees Current Position Age Occupation Board Committee(s) Director Since Richard O. Schaum Director 68 General Manager, 3rd Horizon Associates LLC Audit Compensation Milton L. Scott Director 58 Chairman and Chief Executive Officer of the Tagos Group, LLC Audit Corporate Governance Paul J. Varello Director 71 Chief Executive Officer (1) — Mr. Varello was elected acting Chief Executive Officer on February 1, 2015 to replace Peter E. MacKenna, the Company's former President & Chief Executive Officer, who left the Company on January 31, 2015. Effective March 9, 2015, Mr. Varello was appointed Chief Executive Officer and entered into a three-year employment agreement with the Company. Proposal #2:
